internal_revenue_service number release date index number cc psi 6-cor-128011-00 date re request to revoke sec_179 election tax_year dear this letter is in response to taxpayer’s letter dated date to commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on his federal_income_tax return in order for us to respond to taxpayer’s specific request taxpayer must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2000_1 2000_1_irb_4 we hope that you find the following general information to be helpful revproc_2000_1 provides the general procedures the internal_revenue_service follows in issuing rulings and the related instructions for the submission of ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for letter rulings under sec_15 of revproc_2000_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee for private letter rulings is dollar_figure however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2000_1 a copy revproc_2000_1 is enclosed i am also enclosing a copy of sec_179 of the code and the regulations under that section taxpayer may find sec_179 of particular interest under sec_179 an election made under sec_179 and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in cor-128011-00 extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations if taxpayer should decide to request a private_letter_ruling section of revproc_2000_1 provides information as to where to send the request also as we have noted above section of revproc_2000_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2000_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures
